Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DEATILED ACTION
 
Notice of Claim Amendments
1.	This official action is issued for latest claim amendments filed on 7/5/2022 that has been entered and made of record.
Response to after Non-Final
2.	Claim 17 amended to overcome the rejection of USC 101. Claims 1-8 and 10 are cancelled. No new claims are added. No new matter is added. 
Allowable Subject Matter

3.	Claims 9, 11-27 are allowed.

 Following is Examiner's statement of reason for allowance.
 4.	Independent claim 9, 17 and 21 are allowable because prior art fails to 
teach or suggest, either alone or in combination, determining a computer program product comprising one or more non-transitory computer-readable storage media having program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable to: receive, via one or more microphones of a client device, audio data that captures a spoken utterance of a user; process the audio data using a machine learning model to generate a predicted output that indicates a probability of one or more hotwords being present in the audio data; determine that the predicted output satisfies a threshold; initiate an automated assistant function, in response to determining that the predicted output satisfies the threshold and prior to receiving an indication that the spoken utterance does not include a hotword; receive, from the user, the indication that the spoken utterance does not include the hotword; and in response to determining that the predicted output satisfies the threshold and receiving the indication that the spoken utterance does not include the hotword, adjust the threshold.
5.	Claims 11-16 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim 9 as the computer program product of claim 9.
6.	Claims 18-20 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim17 as the system of claim 17.
7. 	Claims 22-27 are allowable because prior art fails to teach or suggest either alone or in combination for being supportive of independent claim21 as the method  for processing audio data of claim 21.
8.	The closet prior art of Yeonho Lee (US 2020/0143809) in view of Jorge Rico Rodenas (US 2021/0360109) in further view of Andrew E. Rubin (US 10,002613) in view of Lan Zhang (US 2009/0215503) teaches  method and system but further fails to teach a computer program product comprising one or more non-transitory computer-readable storage media having program instructions collectively stored on the one or more non-transitory computer-readable storage media, the program instructions executable to: receive, via one or more microphones of a client device, audio data that captures a spoken utterance of a user; process the audio data using a machine learning model to generate a predicted output that indicates a probability of one or more hotwords being present in the audio data; determine that the predicted output satisfies a threshold; initiate an automated assistant function, in response to determining that the predicted output satisfies the threshold and prior to receiving an indication that the spoken utterance does not include a hotword; receive, from the user, the indication that the spoken utterance does not include the hotword; and in response to determining that the predicted output satisfies the threshold and receiving the indication that the spoken utterance does not include the hotword, adjust the threshold.
9.	Any comments considered necessary by applicant must be submitted no later than the due date of the payment of issue fees to avoid processing delays, any comments should preferable accompany the issue fees. Such submission should be clearly labeled “Comments on the statement for Allowance”.
Conclusion
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BHARATKUMAR S SHAH whose telephone number is (571)272-0869. The examiner can normally be reached Monday-Friday 7AM to 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on 571-272-7490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BHARATKUMAR S SHAH/Primary Examiner, Art Unit 2677